EXHIBIT 10.119

 

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION HAS BEEN FILED SEPARATELY WITH THE

SECURITIES EXCHANGE COMMISSION.

 

EXECUTION COPY

 

AMENDED AND RESTATED

 

LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as further amended,
restated, or otherwise modified from time to time, this “Agreement”) dated the
Effective Date, between SILICON VALLEY BANK (“Bank”) and EQUINIX, INC., a
Delaware corporation, whose address is 301 Velocity Way, 5th Floor, Foster City,
California 94404 (“Borrower”), provides the terms on which Bank will lend to
Borrower, and Borrower will repay Bank. This Agreement amends and restates in
its entirety that Loan and Security Agreement dated November 23, 2004, between
Bank and Borrower (the “Original Loan Agreement”).

 

1. ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document. Capitalized terms in this Agreement shall have the
meanings as set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meanings provided by the
Code, to the extent such terms are defined therein.

 

2. LOAN AND TERMS OF PAYMENT

 

2.1 Promise to Pay.

 

Borrower hereby unconditionally promises to pay Bank the unpaid principal amount
of all Credit Extensions hereunder with all interest, fees, and finance charges
due thereon as and when due in accordance with this Agreement.

 

2.1.1 Revolving Advances.

 

(a) Subject to the terms and conditions hereof, Bank shall make Advances to
Borrower from time to time until the Revolving Maturity Date not exceeding the
Committed Revolving Line minus the Sublimit Utilization Amount. Until the
Revolving Maturity Date and subject to the terms hereof and the applicable terms
and conditions precedent in Sections 3.1 and 3.2, Borrower may borrow, repay,
and reborrow under this Section 2.1.1. The proceeds of the Advances shall be
used solely for working capital and general corporate purposes.

 

(b) Interest on each Advance shall be paid pursuant to the terms of
Section 2.4(b). The outstanding principal amount of and all accrued but unpaid
interest on the Advances shall be due and payable on the Revolving Maturity
Date.

 

(c) To obtain an Advance, Borrower must follow the procedures set forth in
Section 3.3.



--------------------------------------------------------------------------------

EXECUTION COPY

 

2.1.2 Letters of Credit Sublimit.

 

Bank will issue letters of credit (“Letters of Credit”) for Borrower’s account
not exceeding the Committed Revolving Line minus the sum of (a) all amounts for
services utilized under the Cash Management Services Sublimit, (b) the FX
Reserve, and (c) the sum of the outstanding principal balance of the Advances.
Each Letter of Credit will have an expiry date of no later than 180 days after
the Revolving Maturity Date. Borrower’s reimbursement obligation with respect to
any Letter of Credit with an expiry date later than the Revolving Maturity Date
will be secured by cash on terms reasonably acceptable to Bank on or before the
Revolving Maturity Date if the term of this Agreement is not extended by Bank.
Borrower agrees to execute any further documentation in connection with the
Letters of Credit as Bank may reasonably request.

 

2.1.3 FX Forward Contracts.

 

If there is availability under the Committed Revolving Line, then Borrower may
enter into foreign exchange forward contracts with the Bank under which Borrower
commits to purchase from or sell to Bank a set amount of foreign currency more
than one business day after the contract date (the “FX Forward Contract”). Bank
will subtract ten percent (10%) of each outstanding FX Forward Contract from the
foreign exchange sublimit (the “FX Reserve”). The foreign exchange sublimit
shall be the Committed Revolving Line minus the sum of (a) all amounts for
services utilized under the Cash Management Services Sublimit, (b) the amount of
all outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), and (c) the sum of the outstanding principal balance of the Advances.
The total FX Forward Contracts at any one time may not exceed ten (10) times the
amount of the FX Reserve.

 

2.1.4 Cash Management Services.

 

Borrower may use amounts up to the Committed Revolving Line minus the sum of
(a) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), (b) the FX Reserve, and (c) the sum of the
outstanding principal balance of the Advances (the “Cash Management Services
Sublimit”) for Bank’s Cash Management Services, which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in various cash management services agreements related to
such services, including automated clearing house and electronic funds transfer
services (the “Cash Management Services”). Such aggregate amounts utilized under
the Cash Management Services Sublimit will at all times reduce the amount
otherwise available to be borrowed under the Committed Revolving Line. Any
amounts Bank pays on behalf of Borrower or any amounts that are not paid by
Borrower when due for any Cash Management Services will be treated as Prime Rate
Advances under the Committed Revolving Line and will accrue interest at the rate
for Prime Rate Advances.

 

2.2 Suspension and Termination of Commitment to Lend; Termination of this
Agreement.

 

Bank shall have no obligation to make Credit Extensions (a) upon the occurrence
and during the continuance of an Event of Default or if there exists any event,
condition, or act which

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

with notice or lapse of time, or both, would constitute an Event of Default or
(b) upon the occurrence of any Change in Control of Borrower. Bank’s obligation
to make Credit Extensions shall terminate on the Revolving Maturity Date.
Borrower may, upon five (5) Business Days’ prior written notice to Bank,
irrevocably terminate this Agreement provided that all Obligations have been
paid in full and no Letters of Credit remain outstanding (other than Letters of
Credit that have been secured by cash on terms acceptable to Bank) as of the
effective date of such termination.

 

2.3 Overadvances.

 

If, at any time Borrower’s aggregate obligations under Sections 2.1.1, 2.1.2,
2.1.3, and 2.1.4, exceed the Committed Revolving Line, Borrower must, after
written notice from Bank, immediately pay Bank the excess.

 

2.4 Interest Rates.

 

(a) Borrower shall pay interest on the Advances at the following rates: (i) the
Prime Rate, or (ii) at the election of Borrower, Adjusted LIBOR, in each case
plus the Applicable Margin per annum. Any increase or decrease in the Applicable
Margins resulting from a change in the Senior Leverage Ratio, as evidenced by
the most recently-delivered Compliance Certificate, shall be effective
retroactively to the first day of the fiscal quarter in which such Compliance
Certificate is delivered; provided, however, that if Borrower fails to deliver a
Compliance Certificate when due in accordance with Section 6.2(b), then the
Applicable Margins shall be 2.85% for LIBOR Advances and 1.25% for Prime Rate
Advances effective retroactively to the first day of the fiscal quarter in which
such Compliance Certificate is required to be delivered and until such time that
Borrower shall deliver a Compliance Certificate evidencing that its Senior
Leverage Ratio at the end of the immediately preceding fiscal quarter was less
than or equal to 2.5x (in which case the Applicable Margins shall automatically
adjust to the percentages corresponding to such Senior Leverage Ratio). The
Applicable Margins in effect from the Effective Date until Borrower delivers the
first Compliance Certificate required by this Agreement shall be 2.50% for LIBOR
Advances and 0.50% for Prime Rate Advances, whereupon any increase or decrease
in the Applicable Margins shall be computed in accordance with the immediately
preceding sentence.

 

The Applicable Margins are as follows:

 

If Borrower’s Senior Leverage Ratio is:

--------------------------------------------------------------------------------

   LIBOR
Applicable
Margin


--------------------------------------------------------------------------------

    Prime Rate Applicable
Margin


--------------------------------------------------------------------------------

 

less than or equal to 1.0x

   1.75 %   0.00 %

more than 1.0x but less than or equal to 2.0x

   2.50 %   0.50 %

more than 2.0x but less than or equal to 2.5x

   2.75 %   1.00 %

greater than 2.5x

   2.85 %   1.25 %

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Pursuant to the terms of Section 3.7, interest on each Advance shall be paid
in arrears on each Interest Payment Date. Interest shall also be paid on the
date of any prepayment of any Advance pursuant to this Agreement for the portion
of any Advance so prepaid and upon payment (including prepayment) in full
thereof.

 

(c) After an Event of Default occurs and so long as such Event of Default
continues, including after an acceleration of the Obligations pursuant to
Section 9.1(a) (whether before or after entry of judgment to the extent
permitted by law), Obligations shall accrue interest at two percent
(2.00%) above the rate effective immediately before the Event of Default;
provided, however, that on and after the expiration of any Interest Period
applicable to any LIBOR Advance outstanding on the date of occurrence of such
Event of Default or acceleration, the Effective Amount of such LIBOR Advance
shall, during the continuance of such Event of Default or after acceleration,
bear interest at a rate per annum equal to the Prime Rate plus two percent
(2.00%). Payment or acceptance of the increased interest provided in this
Section 2.4(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

 

2.5 Intentionally Omitted.

 

2.6 General Provisions.

 

Bank may debit any of Borrower’s deposit accounts maintained with Bank for
principal and interest payments due and owing or any amounts Borrower owes Bank
pursuant to the Loan Documents which are then due and owing, including the
Designated Deposit Account. These debits are not a set-off. Payments received
after 12:00 noon (Pacific time) are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest accrue.

 

2.7 Fees.

 

Borrower shall pay to Bank:

 

(a) all documented Bank Expenses incurred through and after the Effective Date,
when due (including reasonable attorneys’ fees and expenses incurred in
connection with the documentation, negotiation, execution, and delivery of the
Loan Documents associated with the initial Credit Extension, which shall not
exceed $60,000 unless otherwise agreed by Borrower and which shall be due and
payable on the Effective Date); and

 

(b) as additional compensation for Bank’s Revolving Loan Commitment, in arrears,
on the first Business Day of each quarter prior to the Revolving Maturity Date
and on the Revolving Maturity Date, a per annum facility fee in an amount equal
to the applicable Facility Fee Percentage multiplied by the Revolving Loan
Commitment; and

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) such additional fees as set forth in the letter agreement dated as of
September 16, 2005 between Borrower and Bank setting forth certain fees payable
in connection with this Agreement.

 

2.8 Mandatory Prepayment Event.

 

Concurrently with the occurrence of any Change in Control of Borrower, Borrower
shall prepay in full, without penalty or premium, all outstanding Obligations
and shall post cash collateral, upon terms reasonably acceptable to Bank, in the
face amount of any undrawn Letters of Credit.

 

3. CONDITIONS OF CREDIT EXTENSIONS

 

3.1 Conditions Precedent to Initial Credit Extension.

 

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that the following have been satisfied, all in form and
substance reasonably satisfactory to Bank:

 

(a) the parties shall have executed and delivered the Loan Documents;

 

(b) To the extent not previously delivered to Bank in connection with the
Original Loan Agreement, Borrower shall have delivered executed one or more
Control Agreement(s), in form and substance satisfactory to Bank, by and among
Borrower, Bank, and such banks or financial institutions as is necessary for
Bank to perfect its security interest in the Domestic Collateral Accounts;

 

(c) each of Borrower and Guarantor shall have delivered its Operating Documents
and a good standing certificate from the Secretary of State of their
jurisdiction of formation;

 

(d) each of Borrower and Guarantor shall have delivered a copy of the
resolutions of its Board of Directors certified to be a true and correct copy by
its secretary or other authorized officer, together with incumbency information
and specimen signatures;

 

(e) the Leasehold Deeds of Trust for which landlord consents are either not
required to permit Borrower to encumber the underlying leasehold interest or for
which such landlord consents have been obtained on the Effective Date, shall
have been duly executed and delivered by Borrower;

 

(f) Bank shall have received the certificates of insurance described in
Section 6.5 hereof;

 

(g) Subject to the limitations set forth in Section 2.7, Borrower shall have
paid all documented and invoiced costs and fees, including Bank Expenses, then
due; and

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

(h) Borrower shall have delivered to Bank, in addition to the documents required
in Sections 3.2 and 3.3, all documents, certificates, and other assurances that
Bank or its counsel may reasonably request.

 

3.2 Conditions Precedent to all Credit Extensions.

 

3.2.1 Bank’s obligation to make each Credit Extension, including the initial
Credit Extension, is subject to the following:

 

(a) timely receipt of a Notice of Borrowing in the form attached as Exhibit A;
and

 

(b) the representations and warranties in Section 5 shall be true, accurate and
complete on the date of the Notice of Borrowing and on the Funding Date, and no
Event of Default shall have occurred and be continuing, or result from, an
Advance and/or Credit Extension; provided, however, that those representations
and warranties expressly referring to a date other than the Funding Date are
true, accurate and complete as of such date; and provided, further, that the
representations and warranties set forth in Section 5 shall be deemed to be made
with respect to the financial statements most recently delivered to the Bank
pursuant to Section 6.2. Borrower’s receipt of an Advance is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true, accurate and complete, subject to the provisos set
forth in the preceding sentence.

 

3.2.2 Bank’s obligation to make Credit Extensions on or after December 31, 2005,
is subject to the additional condition that Borrower shall have used
commercially reasonable efforts to have obtained and delivered to Bank not later
than such date [*].

 

3.3 Procedure for the Borrowing of Advances.

 

(a) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, including Section 3.1 and
Section 3.2 for Advances made on the Effective Date and Section 3.2 for all
Advances, each Advance shall be made upon Borrower’s irrevocable written notice
delivered to Bank in the form of a Notice of Borrowing, each executed by a
Responsible Officer of Borrower or his or her designee or without instructions
if the Advances are necessary to meet Obligations which have become due. Bank
may rely on any telephone notice given by a person whom Bank believes is a
Responsible Officer or designee. Borrower will indemnify Bank for any loss Bank
suffers due to such reliance (other than losses resulting from Bank’s gross
negligence or willful misconduct). Such Notice of Borrowing must be received by
Bank prior to 12:00 noon (Pacific time), (i) at least three (3) Business Days
prior to the requested Funding Date, in the case of LIBOR Advances, and (ii) at
least one (1) Business Day prior to the requested Funding Date, in the case of
Prime Rate Advances, specifying:

 

(i) the amount of the Advance, which, if a LIBOR Advance is requested, shall be
in an aggregate minimum principal amount of $1,000,000 or in any integral
multiple of $100,000 in excess thereof;

 

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii) the requested Funding Date, which shall be a Business Day;

 

(iii) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances; and

 

(iv) the duration of the Interest Period applicable to any such LIBOR Advances
included in such notice; provided that if the Notice of Borrowing shall fail to
specify the duration of the Interest Period for any Advance comprised of LIBOR
Advances, such Interest Period shall be one (1) month.

 

(b) The proceeds of all such Advances will then be made available to Borrower on
the Funding Date by Bank by transfer to the Designated Deposit Account.

 

3.4 Conversion and Continuation Elections.

 

(a) So long as (1) no Event of Default or event which with notice, passage of
time, or both would constitute an Event of Default exists; (2) no party hereto
shall have sent any notice of termination of this Agreement; and (3) Borrower
shall have complied with such customary procedures as Bank has established from
time to time for Borrower’s requests for LIBOR Advances, Borrower may, upon
irrevocable written notice to Bank:

 

(i) elect to convert on any Business Day, Prime Rate Advances in an amount equal
to $1,000,000 or any integral multiple of $100,000 in excess thereof into LIBOR
Advances;

 

(ii) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date (or any part thereof in an amount equal to
$1,000,000 or any integral multiple of $100,000 in excess thereof); provided,
that if the aggregate amount of LIBOR Advances shall have been reduced, by
payment, prepayment, or conversion of part thereof, to be less than $1,000,000,
such LIBOR Advances shall automatically convert into Prime Rate Advances; or

 

(iii) elect to convert on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date (or any part thereof in an amount equal to
$1,000,000 or any integral multiple of $100,000 in excess thereof) into Prime
Rate Advances.

 

(b) Borrower shall deliver a Notice of Conversion/Continuation substantially in
the form attached hereto as Exhibit B to be received by Bank prior to 11:00 a.m.
(Pacific time) at least (i) three (3) Business Days in advance of the Conversion
Date or Continuation Date, if any Advances are to be converted into or continued
as LIBOR Advances; and (ii) one (1) Business Day in advance of the Conversion
Date, if any Advances are to be converted into Prime Rate Advances, in each case
specifying:

 

(i) the proposed Conversion Date or Continuation Date;

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii) the aggregate amount of the Advances to be converted or continued which, if
any Advances are to be converted into or continued as LIBOR Advances, shall be
in an aggregate minimum principal amount of $1,000,000 or in any integral
multiple of $100,000 in excess thereof;

 

(iii) whether a conversion or a continuation is proposed; and

 

(iv) the duration of the requested Interest Period.

 

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances, Borrower shall be deemed to have elected
to convert such LIBOR Advances into Prime Rate Advances.

 

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default, or event which with notice, the
passage of time, or both would constitute an Event of Default, shall exist,
(ii) the Agreement shall terminate, or (iii) the aggregate principal amount of
the Prime Rate Advances which have been previously converted to LIBOR Advances,
or the aggregate principal amount of existing LIBOR Advances continued, as the
case may be, at the beginning of an Interest Period shall at any time during
such Interest Period exceed the Committed Revolving Line. Borrower agrees to pay
Bank, upon demand by Bank (or Bank may, at its option, charge the Designated
Deposit Account or any other account Borrower maintains with Bank) any amounts
required to compensate Bank for any loss (including loss of anticipated
profits), cost, or expense incurred by Bank, as a result of the conversion of
LIBOR Advances to Prime Rate Advances pursuant to any of the foregoing.
Concurrently with any demand for compensation under this Section 3.4(d), Bank
will furnish Borrower with a statement setting forth the basis and amount of
such request by Bank for such compensation. Determinations by Bank for purposes
of this Section 3.4(d) of the amounts required to compensate Bank in respect of
any loss, costs or expense incurred by Bank as a result of the conversion of
LIBOR Advances to Prime Rate Advances pursuant to the circumstances set forth in
Sections 3.4(d)(i)-(iii) shall be conclusive absent manifest error.

 

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Advances, but the
provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Advances.

 

3.5 Special Provisions Governing LIBOR Advances.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Advances as to the
matters covered:

 

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Advance on the basis provided for in the
definition of LIBOR, Bank shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to Advances in respect of
which such determination was made shall be deemed to be rescinded by Borrower
and, with respect to a Notice of Conversion/Continuation, be deemed a request to
convert or continue Advances referred to therein as Prime Rate Advances.

 

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all reasonable
losses, expenses and liabilities, if any (including any interest paid by Bank to
lenders of funds borrowed by it to make or carry its LIBOR Advances and any
loss, expense or liability incurred by Bank in connection with the liquidation
or re-employment of such funds) such that Bank may incur: (i) if for any reason
(other than a default by Bank or due to any failure of Bank to fund LIBOR
Advances due to illegality under Section 3.6(e) or impracticability under
Section 3.6(d)) a borrowing or a conversion to or continuation of any LIBOR
Advance does not occur on a date specified in a Notice of Borrowing or a Notice
of Conversion/Continuation, as the case may be, or (ii) if any principal payment
or any conversion of any of its LIBOR Advances occurs on a date prior to the
last day of an Interest Period applicable to that Advance.

 

Concurrently with any demand for compensation under this Section 3.5(c), Bank
will furnish Borrower with a statement setting forth the basis and amount of
such request by Bank for such compensation. Determinations by Bank for purposes
of this Section 3.5(c) of the amounts required to compensate Bank in respect of
any loss, expense or liability incurred by Bank as a result of the circumstances
set forth in Sections 3.5(c)(i)-(ii) shall be conclusive absent manifest error.

 

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.5 and under Section 3.3 shall be made as
though Bank had actually funded each of its relevant LIBOR Advances through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.5 and under
Section 3.3.

 

(e) LIBOR Advances After Event of Default. After the occurrence of and during
the continuation of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance, and
(ii) subject to the provisions of Section

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.5(c), any Notice of Conversion/Continuation given by Borrower with respect to
a requested conversion/continuation that has not yet occurred shall be deemed to
be rescinded by Borrower and be deemed a request to convert or continue Advances
referred to therein as Prime Rate Advances.

 

3.6 Additional Requirements/Provisions Regarding LIBOR Advances.

 

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR
Advance prior to the last day of the Interest Period for such Advance, Borrower
shall immediately notify Borrower’s account officer at Bank and, within fifteen
(15) days after written demand by Bank, pay Bank the amount (if any) by which
(i) the additional interest which would have been payable on the amount so
received had it not been received until the last day of such Interest Period
exceeds (ii) the interest which would have been recoverable by Bank by placing
the amount so received on deposit in the certificate of deposit markets, the
offshore currency markets, or United States Treasury investment products, as the
case may be, for a period starting on the date on which it was so received and
ending on the last day of such Interest Period at the interest rate determined
by Bank in its reasonable discretion. Bank’s determination as to such amount
shall be conclusive absent manifest error.

 

(b) Borrower shall pay Bank, within fifteen (15) days after written demand by
Bank, from time to time such amounts as Bank may determine to be necessary to
compensate it for any costs incurred by Bank that Bank determines are
attributable to its making or maintaining of any amount receivable by Bank
hereunder in respect of any Advances relating thereto (such increases in costs
and reductions in amounts receivable being herein called “Additional Costs”), in
each case resulting from any Regulatory Change which:

 

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income or capital of Bank by the
jurisdiction in which Bank has its principal office);

 

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any Advances or any deposits referred to
in the definition of LIBOR); or

 

(iii) imposes any direct costs on Bank in respect of any Advances.

 

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.6(b) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Concurrently with any demand for compensation under this
Section 3.6(b), Bank will furnish Borrower with a statement setting forth the
basis and amount of such request by Bank for such compensation. Determinations
and allocations by Bank for purposes of this Section 3.6(b) of the effect of any
Regulatory Change on its costs of maintaining its obligations to make Advances,
of making or

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

maintaining Advances, or on amounts receivable by it in respect of Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.

 

(c) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after written demand by Bank, Borrower shall pay to Bank such
additional amount or amounts as will compensate Bank for such reduction.
Concurrently with any demand for compensation under this Section 3.6(c), Bank
will furnish Borrower with a statement setting forth the basis and amount of
such request by Bank for such compensation, which statement shall be conclusive
absent manifest error.

 

(d) If, at any time, (i) the amount of LIBOR Advances for periods equal to the
corresponding Interest Periods is not available to Bank in the offshore currency
interbank markets, or (ii) LIBOR does not accurately reflect the cost to Bank of
lending the LIBOR Advances, then Bank shall promptly give notice thereof to
Borrower. Upon the giving of such notice, Bank’s obligation to make the LIBOR
Advances shall terminate.

 

(e) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the Advances in full with accrued interest thereon and all
other amounts payable by Borrower hereunder (including, without limitation, any
amount payable in connection with such prepayment pursuant to Section 3.6(a)).
Notwithstanding the foregoing, to the extent a determination by Bank as
described above relates to a LIBOR Advance then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation,
Borrower shall have the option, subject to the provisions of Section 3.5(c), to
(i) rescind such Notice of Borrowing or Notice of Conversion/Continuation by
giving notice (by telefacsimile or by telephone confirmed in writing) to Bank of
such rescission on the date on which Bank gives notice of its determination as
described above, or (ii) modify such Notice of Borrowing or Notice of
Conversion/Continuation to obtain a Prime Rate Advance or to have outstanding
Advances converted into or continued as Prime Rate Advances by giving notice (by
telefacsimile or by telephone confirmed in writing) to Bank of such modification
on the date on which Bank gives notice of its determination as described above.

 

(f) Failure or delay on the part of Bank to demand compensation pursuant to the
provisions of Sections 3.6(b) or 3.6(c) shall not constitute a waiver of Bank’s
right to demand such compensation, provided that Borrower shall not be required
to compensate Bank pursuant to the provisions of Sections 3.6(b) or 3.6(c) for
any costs incurred or reductions

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

suffered more than 90 days prior to the date that Bank notifies Borrower of the
Regulatory Change giving rise to such increased costs or reductions and of
Bank’s intention to claim compensation therefor.

 

3.7 Calculation of Interest and Fees.

 

Interest on the Advances and all fees payable hereunder shall be computed on the
basis of a 360-day year and the actual number of days elapsed (other than Prime
Rate Advances, which shall be computed on the basis of a 365-day year and the
actual number of days elapsed) in the period during which such interest accrues.
In computing interest on any Advance, the date of the making of such Advance
shall be included and the date of payment shall be excluded; provided, however,
that if any Advance is repaid on the same day on which it is made, such day
shall be included in computing interest on such Advance.

 

(a) Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change. Interest on Prime Rate
Advances is payable quarterly by debit to the Designated Deposit Account on each
Interest Payment Date.

 

(b) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.5(a) hereunder. Subject to Sections 3.5
and 3.6, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.

 

4. CREATION OF SECURITY INTEREST

 

4.1 Grant of Security Interest.

 

Borrower hereby grants Bank, to secure the payment and performance in full of
all of the Obligations and the performance of each of Borrower’s duties under
the Loan Documents, a continuing security interest in the Collateral and all
proceeds and products thereof. Borrower warrants and represents that the
security interest granted herein shall be a perfected first priority security
interest in the Filing Collateral (which security interest shall be perfected by
the filing of any financing statements required by the Code) and in the Domestic
Collateral Accounts (which security interest shall be perfected by “control”
pursuant to Section 9104 or Section 9106 of the Code, as applicable), subject
only to Permitted Liens.

 

Borrower agrees that any disposition of the Collateral in violation of this
Agreement, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code. If the Agreement is terminated, Bank’s lien
and security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations. If Borrower shall at any time, file a commercial tort
claim in any court where the amount of damages claimed exceeds $500,000,
Borrower shall promptly notify Bank in a writing signed by Borrower of the brief
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to Bank.

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

Once the Obligations have been indefeasibly paid in full (other than inchoate
indemnity obligations) or otherwise performed in full and Bank’s obligations to
provide Credit Extensions hereunder have terminated, (i) Bank’s security
interest in the Collateral shall automatically terminate, (ii) all rights to the
Collateral shall automatically revert to Borrower and (iii) Bank shall promptly
return any pledged Collateral to Borrower, or to the Person or Persons legally
entitled thereto, and shall promptly endorse, execute, deliver, record and file
all financing statements, reconveyances, instruments and documents, and do all
other acts and things, reasonably required for the return of the Collateral to
Borrower, or to the Person or Persons legally entitled thereto, and to evidence
or document the release, reconveyance and termination of Bank’s interests
arising under this Agreement, all as reasonably requested by, and at the expense
of, Borrower. Bank’s Lien on any Collateral sold or otherwise transferred by
Borrower in a transaction which is not a Default or Event of Default under this
Agreement shall terminate effective upon such sale or other transfer. Upon such
termination or Bank’s release of any Collateral prior to indefeasible payment or
performance in full of the Obligations, Bank shall execute and deliver to
Borrower (or to a party designated by Borrower) such documents as may be
appropriate to confirm such termination or release, including documents
necessary to reconvey interests in real property, terminate financing statements
or to evidence the release (or partial release) of Collateral under financing
statements filed under the Code.

 

4.2 Authorization to File Financing Statements.

 

Borrower hereby authorizes Bank to file financing statements with all
appropriate jurisdictions, to perfect or protect Bank’s interest or rights
hereunder.

 

5. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1 Due Organization and Authorization.

 

Borrower and each Subsidiary is duly existing and, in any jurisdiction in which
such legal concept is applicable, in good standing in its jurisdiction of
organization and is qualified and licensed to do business in, and, in any
jurisdiction in which such legal concept is applicable, is in good standing in,
any jurisdiction in which the conduct of its business or its ownership of
property requires that it be qualified, except where the failure to do any of
the foregoing could not reasonably be expected to cause a Material Adverse
Change. In connection with this Agreement, Borrower has delivered to Bank a
certificate signed by Borrower and entitled “Collateral Information
Certificate”. Borrower represents and warrants to Bank that: (a) Borrower’s
exact legal name is that indicated on the Collateral Information Certificate and
on the signature page hereof; (b) Borrower is an organization of the type, and
is organized in the jurisdiction, set forth in the Collateral Information
Certificate; (c) the Collateral Information Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; and (d) the Collateral Information Certificate accurately
sets forth Borrower’s place of business, or, if more than one, its chief
executive office as well as Borrower’s mailing address if different, and (e) all
other information set forth on the Collateral Information Certificate pertaining
to Borrower is accurate and complete. If Borrower does not now have an
organizational identification number, but later obtains one, Borrower shall
promptly notify Bank of such organizational identification number.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

The execution, delivery and performance of the Loan Documents have been duly
authorized by Borrower, and do not conflict with Borrower’s organizational
documents, nor constitute an event of default under any material agreement by
which Borrower is bound. Borrower is not in default under any agreement to which
or by which it is bound in which the default could reasonably be expected to
cause a Material Adverse Change.

 

5.2 Collateral.

 

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
Borrower maintains its primary operating accounts with Bank or with Bank’s
Affiliates and all other deposit or investment accounts of Borrower are
disclosed in the Collateral Information Certificate or have otherwise been
disclosed to Bank in writing. The Domestic Accounts are bona fide, existing
obligations, and the service or property has been performed or delivered to the
account debtor or its agent for immediate shipment to and unconditional
acceptance by the account debtor. Except as otherwise disclosed in writing to
Bank, no Collateral consisting of Inventory with an aggregate value in excess of
$200,000 is in the possession of any third party bailee (such as a warehouse).
Except as hereafter disclosed to Bank in writing by Borrower pursuant to and
within the timeframe provided by Section 6.2(f)(i), none of the components of
the Collateral with an aggregate value in excess of $200,000 is maintained at
locations other than as provided in the Collateral Information Certificate. In
the event that Borrower, after the date hereof, intends to deliver possession of
any Collateral consisting of Inventory with an aggregate value in excess of
$200,000 to a bailee, then Borrower shall first obtain the written consent of
Bank, and such bailee must acknowledge in writing that the bailee is holding
such Collateral for the benefit of Bank. All Inventory is in all material
respects of good and marketable quality, free from material defects.

 

5.3 Litigation.

 

Except as shown in the Collateral Information Certificate, there are no actions
or proceedings pending or, to the knowledge of Borrower’s Responsible Officers
or legal counsel, threatened in writing by or against Borrower or any Subsidiary
which could reasonably be expected to cause a Material Adverse Change.

 

5.4 No Material Deterioration in Financial Statements.

 

All consolidated financial statements for Borrower, and any Subsidiary,
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been a Material Adverse Change since the date of the
most recent financial statements submitted to Bank.

 

5.5 Solvency.

 

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; Borrower is not
left with unreasonably small capital after the transactions in this Agreement;
and Borrower is able to pay its debts (including trade debts) as they mature.

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

5.6 Regulatory Compliance.

 

Borrower is not an “investment company” under the Investment Company Act.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to cause a Material Adverse
Change. None of Borrower’s or any Subsidiary’s properties or assets has been
used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each Subsidiary have
timely (taking into account any extensions of time granted to Borrower) filed
all required tax returns and paid, or made adequate provision to pay, all
material taxes, except those being contested in good faith with adequate
reserves under GAAP. Borrower and each Subsidiary have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all government authorities that are necessary to continue
its business as currently conducted, except where the failure to make such
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

 

5.7 Subsidiaries.

 

Except as shown in the Collateral Information Certificate or as Borrower may
otherwise notify Bank in writing from time to time, Borrower does not own any
stock, partnership interest or other equity securities except for Permitted
Investments.

 

5.8 Full Disclosure.

 

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements given to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading, it
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results.

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

6. AFFIRMATIVE COVENANTS

 

Borrower shall, and, where indicated, shall cause each of its Domestic
Subsidiaries to, do all of the following for so long as Bank has an obligation
to lend or there are outstanding Obligations:

 

6.1 Government Compliance.

 

(a) Except as to Subsidiaries in connection with a transaction permitted by
Section 7.1(f) or a merger permitted by Section 7.4, maintain its and all its
Domestic Subsidiaries’ legal existence and, to the extent such legal concept is
applicable, good standing in their respective jurisdictions of organization
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Change;

 

(b) Maintain its and its Domestic Subsidiaries’ qualification to do business (to
the extent such legal concept is applicable) in each jurisdiction where the
failure to so qualify could reasonably be expected to cause a Material Adverse
Change; and

 

(c) Comply, and have each of its Domestic Subsidiaries comply, with all laws,
ordinances and regulations to which it is subject, for which noncompliance or
would reasonably be expected to cause a Material Adverse Change.

 

6.2 Financial Statements, Reports, Certificates.

 

(a) Deliver to Bank: (i) as soon as available, but no later than forty-five
(45) days after the last day of each quarter (other than the fiscal quarter
ending December 31), a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations during the period
certified by a Responsible Officer and in a form acceptable to Bank; (ii) as
soon as available, but no later than ninety (90) days after the last day of
Borrower’s fiscal year, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an opinion on the financial statements
from a nationally-recognized, independent, certified public accounting firm;
(iii) within five (5) Business Days of filing, copies of all reports on Forms
10-K and 10-Q filed with the Securities and Exchange Commission; (iv) a prompt
report of any legal actions pending or threatened in writing against Borrower or
any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of Three Million Dollars ($3,000,000) or more; (v) as soon as
available, but no later than ninety (90) days after the end of each fiscal year,
a one (1) year (prepared on a quarterly basis) financial projections of Borrower
on a consolidated basis, including a balance sheet and statements of income and
cash flows prepared in accordance with GAAP and showing projected operating
revenues, expenses and debt service of Borrower on a consolidated basis; and
(vi) budgets, sales projections, operating plans or other financial information
reasonably requested by Bank.

 

Documents required to be delivered pursuant to this Section 6.2(a) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at Borrower’s
website address of www.equinix.com (or such other website address as Borrower
may provide to Bank in writing from time to time); provided that: (x) to the
extent Bank is otherwise unable to receive any such electronically delivered
documents, Borrower shall, upon request by Bank, deliver paper copies of such
documents to Bank until a written request to cease delivering paper copies is
given by Bank and (y) Borrower shall notify Bank (by telecopier or electronic
mail) of the posting of any such documents or provide to Bank by electronic mail
electronic versions (i.e., soft copies) of such documents.

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Borrower shall deliver to Bank, (i) as soon as available, but no later than
forty-five (45) days after the last day of each fiscal quarter (other than the
fiscal quarter ending December 31) and (ii) together with the annual financial
statements set forth in clause (a)(ii) above, a Compliance Certificate signed by
a Responsible Officer in the form of Exhibit C.

 

(c) Borrower shall, during normal business hours, from time to time upon five
(5) Business Days’ prior notice: (i) provide Bank and any of its officers,
employees and agents access to its properties, facilities, advisors, officers
and employees of Borrower and to the Collateral, (ii) permit Bank, and any of
its officers, employees and agents, to inspect, audit and make extracts from
Borrower’s books and records, and (iii) permit Bank, and its officers, employees
and agents, to inspect, review, evaluate and make test verifications and counts
of the Domestic Accounts, Inventory and other Collateral of Borrower. So long as
no Default or Event of Default shall have occurred and be continuing, Borrower
shall reimburse Bank for not more than one (1) inspection in any calendar year
in an amount not to exceed $10,000. If an Event of Default has occurred and is
continuing, Borrower shall provide access to (x) its properties, facilities,
advisors, officers and employees of Borrower and to the Collateral at all times
and without advance notice, and (y) its suppliers and customers upon request
from Bank. Borrower shall promptly make available to Bank and its counsel
originals or copies of all books and records that Bank may reasonably request.

 

(d) Borrower shall provide written notice to Bank (i) such notice to be
delivered at the end of the fiscal quarter in which the following such
relocation or additions occur, if Borrower relocates its chief executive office,
or adds any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than $200,000 in Borrower’s
assets or property), (ii) such notice to be delivered at least thirty (30) days
prior to the effective date of the following changes, if Borrower changes
(1) its jurisdiction of organization, (2) its organizational structure or type,
(3) its legal name, or (4) the organizational number (if any) assigned by its
jurisdiction of organization.

 

6.3 Inventory; Returns.

 

Keep all Inventory in good and marketable condition, free from material defects.
Returns and allowances between Borrower and its account debtors shall follow
Borrower’s customary practices. Borrower must promptly notify Bank of all
returns, recoveries, disputes and claims, that involve more than $250,000.

 

6.4 Taxes.

 

Make, and cause each Subsidiary to make, timely (taking into account any
extensions of time granted to Borrower) payment of all material federal, state,
and local taxes or assessments (other than taxes and assessments which Borrower
is contesting in good faith, with reserves maintained to the extent required by
GAAP) and will deliver to Bank, on demand, appropriate certificates attesting to
such payments.

 

6.5 Insurance.

 

Keep its business and the Collateral insured for such risks and in such amounts
as is customary for Persons similarly situated as Borrower. All property
policies shall have a lenders’

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

loss payable endorsement showing Bank as an additional loss payee; all liability
policies shall show Bank as an additional insured; all policies shall provide
that the insurer must give Bank at least twenty (20) days notice before
canceling its policy. At Bank’s request, Borrower shall deliver certified copies
of policies and evidence of all premium payments. Following the occurrence and
during the continuance of an Event of Default, proceeds payable under any policy
shall, at Bank’s option be payable to Bank on account of the Obligations.

 

6.6 Primary Accounts.

 

(a) Maintain Borrower’s primary operating accounts with Bank or any Affiliate of
Bank (collectively, “SVB Accounts”) and not less than 90% of Borrower’s total
cash in Domestic Collateral Accounts; and

 

(b) Provide Bank five (5) Business Days advance written notice before
establishing any Domestic Collateral Account at or with any bank or financial
institution (other than Bank). In addition, for each Domestic Collateral Account
that Borrower at any time maintains, Borrower shall cause each applicable bank
or financial institution (other than Bank) at or with which any Domestic
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Domestic Collateral Account to
perfect Bank’s security interest in such Domestic Collateral Account.

 

6.7 Financial Covenants.

 

(a) At each date that is a quarter-end, Borrower and its consolidated
Subsidiaries shall maintain a Quick Ratio of not less than [*].

 

(b) At each date that is a fiscal quarter-end, Borrower and its consolidated
Subsidiaries shall have achieved EBITDA for a trailing two fiscal quarter period
ending on such date (except at 9/30/05, which measurement shall be for the
quarter then ending only) equal to or greater than the amounts set forth below
opposite each time period set forth below:

 

Period

--------------------------------------------------------------------------------

   Minimum EBITDA


--------------------------------------------------------------------------------

For the fiscal quarter ending 9/30/05

   [*]

For the two fiscal quarters ending 12/31/05, 3/31/06, 6/30/06 and 9/30/06

   [*]

For the two fiscal quarters ending 12/31/06 and each fiscal quarter end
thereafter

   [*]

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) At each date that is a fiscal quarter-end, the Total Senior Funded Debt
divided by the trailing two fiscal quarter annualized EBITDA of Borrower and its
consolidated Subsidiaries (the “Senior Leverage Ratio”) shall be less than or
equal to the ratio set forth below opposite each time period set forth below:

 

Period

--------------------------------------------------------------------------------

   Maximum Senior Leverage Ratio


--------------------------------------------------------------------------------

For the fiscal quarters ending 9/30/05 through 6/30/07

   [*]

For the fiscal quarters ending 9/30/07 and each fiscal quarter end thereafter

   [*]

 

(d) At each date that is a fiscal quarter-end, the Total Funded Debt divided by
the trailing two fiscal quarter annualized EBITDA of Borrower and its
consolidated Subsidiaries shall be less than or equal to the ratio set forth
below opposite each time period set forth below:

 

Period

--------------------------------------------------------------------------------

   Maximum Total Leverage Ratio


--------------------------------------------------------------------------------

For the fiscal quarters ending 9/30/05 through 6/30/07

   [*]

For the fiscal quarters ending 9/30/07 and each fiscal quarter end thereafter

   [*]

 

6.8 Intentionally Omitted.

 

6.9 Further Assurances.

 

Borrower shall execute any further instruments and take further action as Bank
reasonably requests to perfect or continue Bank’s security interest in the
Collateral or to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS

 

Borrower shall not, and, where indicated, shall not permit any of its
Subsidiaries to, do any of the following without Bank’s prior written consent,
for so long as Bank has an obligation to lend or there are any outstanding
Obligations:

 

7.1 Dispositions.

 

Convey, sell, lease, transfer or otherwise dispose of (collectively a
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for (a) Transfers of Inventory in the ordinary
course of business; (b) non-exclusive licenses, leases, and similar arrangements
for the use of the property of Borrower or its Subsidiaries in the ordinary
course of business; (c) Transfers of worn out, surplus, damaged, or obsolete
Equipment; (d) Transfers associated with the making or disposition of a
Permitted Investment; (e) dispositions of

 

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

cash or Permitted Investments in a manner not prohibited by this Agreement;
(f) mergers or consolidations of any Subsidiary into Borrower or another
Subsidiary or liquidations of or dissolutions of Subsidiaries; (g) Transfers in
connection with transaction permitted under Section 7.4; (h) Transfers of
unimproved real property; (i) Transfers of any Facility if as of the date of
such Transfer such Facility is a Non-Performing Facility; (j) Transfers in
connection with Permitted Sale-Leaseback Transactions; (k) Transfers that are
Permitted Liens; and (l) Transfers not otherwise permitted in this Section 7.1,
provided, that the aggregate book value of all such other Transfers by Borrower
and its Subsidiaries, together, shall not exceed $5,000,000 in any fiscal year.

 

7.2 Changes in Business.

 

Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto.

 

7.3 Dissolution.

 

Dissolve or elect to dissolve.

 

7.4 Mergers; Consolidations.

 

Merge or consolidate with another corporation or entity, or acquire all or
substantially all of the capital stock or property of a Person; provided that
Borrower may merge or consolidate with another corporation or entity or acquire
all or substantially all of the capital stock or property of a Person, if (a) a
Default or an Event of Default shall not have occurred and be continuing and
would not occur as a result of such transaction, as evidenced by a certificate
of a Responsible Officer of Borrower attaching pro forma covenant calculations
through the Revolving Maturity Date, and (b) Borrower is the sole survivor after
giving effect to the transaction;

 

7.5 Indebtedness.

 

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

7.6 Encumbrance.

 

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted herein,
subject only to Permitted Liens. In addition, Borrower shall not enter into any
agreement, document, instrument or other arrangement after the date hereof
(except with or in favor of Bank) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower from transferring,
assigning, mortgaging, pledging, granting a security interest in or upon, or
otherwise encumbering, any of Borrower’s real property to or in favor of Bank;
provided, however, that Bank shall, at the request of Borrower at or prior to
the time that Borrower or any Subsidiary enters into any lease with respect to
real property or incurs any Permitted Indebtedness secured by real property
(including accessions, additions, parts,

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

replacements, fixtures, improvements and attachments thereto, and equipment
associated therewith, and the proceeds thereof), negotiate in good faith with
the related landlord or lender the form and substance of a deed of trust or
mortgage, together with any related documents reasonably required by Bank or
such landlord or lender, pursuant to which any Lien in favor of Bank on such
real property would be permitted under the terms of such lease or Permitted
Indebtedness.

 

7.7 Distributions; Investments.

 

Directly or indirectly acquire or own any Person, or make any Investment in any
Person, other than Permitted Investments, or permit any of its Domestic
Subsidiaries to do so; or pay any dividends or make any distribution or payment
or redeem, retire or purchase any capital stock except for Permitted
Distributions.

 

7.8 Transactions with Affiliates.

 

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for transactions that are in the ordinary
course of Borrower’s business, or upon fair and reasonable terms that are no
less favorable to Borrower than would be obtained in an arm’s length transaction
with a non-affiliated Person.

 

7.9 Subordinated Debt.

 

Make or permit any payment on any Subordinated Debt, except under the terms of
the Subordinated Debt or any intercreditor agreement to which Bank is a party,
or amend any provision in any document relating to the Subordinated Debt without
Bank’s prior written consent.

 

7.10 Compliance.

 

Become an “investment company” under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock, or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business or operations or would reasonably be
expected to cause a Material Adverse Change, or permit any of its Subsidiaries
to do so.

 

8. EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1 Payment Default.

 

If Borrower fails to pay (a) the principal portion of any Credit Extension when
due, or (b) the interest portion of any Credit Extension within three
(3) Business days after the date due, or (c) any other monetary Obligations
within three (3) Business Days after payment of such other Obligation becomes
delinquent. During any cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extensions will be made during the cure
period).

 

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

8.2 Covenant Default.

 

(a) If Borrower fails to perform any obligation under Section 6.7 or violates
any of the covenants contained in Section 7 of this Agreement other than
Sections 7.5, 7.6 or 7.7, or

 

(b) If Borrower fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant, or agreement contained in this
Agreement, in any other Loan Document, or in any other present or future
agreement between Borrower and Bank and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within fifteen (15) days after a Responsible Officer is aware
of the occurrence thereof; provided, however, that if the default cannot by its
nature be cured within the fifteen (15) day period or cannot after diligent
attempts by Borrower be cured within such fifteen (15) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional reasonable period (which shall not in any case exceed thirty
(30) days) to attempt to cure such default, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default (but no Credit Extensions will be made during such cure period).

 

8.3 Material Adverse Change.

 

If a Material Adverse Change occurs.

 

8.4 Attachment.

 

If (a) any material portion of Borrower’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in fifteen (15) days; (b) the service of process upon
Borrower seeking to attach, by trustee or similar process, any material portion
of funds of Borrower on deposit with Bank, or any entity under the control of
Bank (including a subsidiary); (c) Borrower is enjoined, restrained, or
prevented by court order from conducting a material part of its business; (d) a
judgment or other claim becomes a Lien on a material portion of Borrower’s
assets; or (e) a notice of lien, levy, or assessment is filed against any
material portion of Borrower’s assets by any government agency and not paid
within fifteen (15) days after Borrower receives notice. These are not Events of
Default if stayed or if a bond is posted pending contest by Borrower (but no
Credit Extensions shall be made during the cure period). For purposes of this
Section 8.4, “material portion” means an amount equal to or in excess of Three
Million Dollars ($3,000,000).

 

8.5 Insolvency.

 

If (a) Borrower is unable to pay its debts (including trade debts) as they
mature; (b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against Borrower and not dismissed or stayed within sixty
(60) days (but no Credit Extensions shall be made before any Insolvency
Proceeding is dismissed).

 

22



--------------------------------------------------------------------------------

EXECUTION COPY

 

8.6 Other Agreements.

 

If there is a default in any agreement (other than a lease of real property
under which a bona fide dispute exists between Borrower and the landlord
regarding the existence of a default and for which adequate reserves are
maintained) to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of [*] or
that could result in a Material Adverse Change.

 

8.7 Judgments.

 

If a judgment or judgments for the payment of money in an amount, individually
or in the aggregate, of at least Three Million Dollars ($3,000,000) shall be
rendered against Borrower and shall (a) remain unsatisfied and unstayed for a
period of ten (10) days and (b) not be appealed within the shorter of forty-five
(45) days or the time period during which such appeal is required to be brought
under applicable law (provided that no Credit Extensions will be made prior to
the satisfaction or stay of such judgment).

 

8.8 Misrepresentations.

 

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document.

 

9. RIGHTS AND REMEDIES

 

9.1 Rights and Remedies.

 

When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

 

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs, all Obligations are immediately due and
payable without any action by Bank);

 

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

 

(c) settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable and notify any
Person owing Borrower money of Bank’s security interest in such funds and
collect and verify the amount of such account. Borrower shall collect all
payments in trust for Bank and, if requested by Bank, immediately deliver the
payments to Bank in the form received from the account debtor, with proper
endorsements for deposit;

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

23



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower shall assemble the
Collateral if Bank requests and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

 

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

 

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank;

 

(g) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any control agreement or similar agreements providing control of any
Collateral;

 

(h) exercise any of its rights and remedies under the Leasehold Deeds of Trust;

 

(i) require Borrower to provide cash collateral in the face amount of all
undrawn Letters of Credit;

 

(j) terminate any FX Forward Contracts; and

 

(k) dispose of the Collateral according to the Code.

 

9.2 Power of Attorney.

 

Borrower hereby irrevocably appoints Bank as its lawful attorney-in-fact, to be
effective upon the occurrence and during the continuance of an Event of Default,
to: (a) endorse Borrower’s name on any checks or other forms of payment or
security; (b) sign Borrower’s name on any invoice or bill of lading for any
Account or drafts against account debtors, (c) settle and adjust disputes and
claims about the Accounts directly with account debtors, for amounts and on
terms Bank determines reasonable; (d) make, settle, and adjust all claims under
Borrower’s insurance policies; and (e) transfer the Collateral into the name of
Bank or a third party as the Code permits. Borrower hereby appoints Bank as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of any security interest regardless of
whether an Event of Default has occurred until all Obligations have been
satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

 

24



--------------------------------------------------------------------------------

EXECUTION COPY

 

9.3 Intentionally Omitted.

 

9.4 Bank Expenses.

 

If Borrower fails to pay any amount or furnish any required proof of payment to
third persons Bank may make all or part of the payment or obtain insurance
policies required in Section 6.5. Any amounts paid by Bank as provided herein
are Bank Expenses and are immediately due and payable and shall bear interest at
the highest applicable default rate and be secured by the Collateral. No
payments by Bank shall be deemed an agreement to make similar payments in the
future or Bank’s waiver of any Event of Default.

 

9.5 Bank’s Liability for Collateral.

 

So long as Bank complies with reasonable banking practices regarding the
safekeeping of Collateral, Bank shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

 

9.6 Remedies Cumulative.

 

Bank’s rights and remedies under this Agreement, the other Loan Documents, and
all other agreements among Borrower and Bank, are cumulative. Bank has all
rights and remedies provided under the Code, by law, or in equity. Bank’s
exercise of one right or remedy is not an election, and Bank’s waiver of any
Event of Default is not a continuing waiver. Bank’s delay in enforcing its
rights is not a waiver, election, or acquiescence. No waiver hereunder by Bank
shall be effective unless signed by Bank and then is only effective for the
specific instance and purpose for which it was given.

 

9.7 Demand Waiver.

 

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

 

10. NOTICES

 

Notices or demands by either party about this Agreement must be in writing and
personally delivered or sent by an overnight delivery service, or by certified
mail, postage prepaid, return receipt requested, or by facsimile at the
addresses and facsimile numbers listed below. For purposes of Section 2.3, Bank
may send notice to Borrower by electronic mail at the email address set forth
below (provided that a copy of such notice shall be mailed promptly thereafter
to Borrower at the address set forth below). Failure to provide copies of
notices to Borrower or Bank to the Persons named below to receive copies shall
not invalidate the notice to Borrower or to Bank, as applicable. A party may
change its notice address by written notice to the other party.

 

25



--------------------------------------------------------------------------------

EXECUTION COPY

 

If to Borrower:   Equinix, Inc.     301 Velocity Way, 5th Floor     Foster City,
California 94404     Attn: Treasurer     Fax: (650) 513-7913    
Email:mmock@equinix.com with a copy to:   Equinix, Inc.     301 Velocity Way,
5th Floor     Foster City, California 94404     Attn: General Counsel     Fax:
(650) 513-7913 and to:   Orrick, Herrington & Sutcliffe LLP     405 Howard
Street     San Francisco, California 94105     Attn: Richard S. Grey, Esq.    
Fax: (415) 773-5759 If to Bank:   Silicon Valley Bank     2400 Geng Road, Suite
200     Palo Alto, California 94303     Attn: Maria Leaf     Fax: (650) 320-0016
with a copy to:   Bingham McCutchen LLP     Three Embarcadero Center     San
Francisco, California 94111-4067     Attn: Pamela J. Martinson, Esq.     Fax:
(415) 393-2286

 

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in California, and Borrower accepts jurisdiction of
the courts and venue in Santa Clara County, California. NOTWITHSTANDING THE
FOREGOING, BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.

 

26



--------------------------------------------------------------------------------

EXECUTION COPY

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12. GENERAL PROVISIONS

 

12.1 Successors and Assigns.

 

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
Obligations under it without Bank’s prior written consent which may be granted
or withheld in Bank’s sole discretion. Bank has the right, with the consent (not
to be unreasonably withheld or delayed) of Borrower so long as no Default or
Event of Default has occurred, to sell, assign or transfer all or any part of,
or any interest in, Bank’s obligations, rights and benefits under this
Agreement, the Loan Documents or any other related agreement, provided that no
consent shall be required for Bank to grant participations in all or any part
of, or any interest in, Bank’s obligations, rights and benefits under this
Agreement so long as the sale of any such participation interests does not
relieve Bank of its obligations hereunder or create any additional obligations
of Borrower.

 

12.2 Indemnification.

 

Borrower hereby indemnifies, defends and holds Bank and its respective officers,
employees, and agents harmless against: (a) all obligations, demands, claims,
and liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses, or Bank’s Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys’ fees and expenses),
except to the extent any of the foregoing are caused by Bank’s gross negligence
or willful misconduct.

 

12.3 Attorneys’ Fees, Costs and Expenses.

 

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

12.4 Right of Set-Off.

 

Borrower hereby grants to Bank, a lien, security interest and right of set-off
as security for all Obligations to Bank hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a Bank subsidiary) or in
transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may set-off
the same or any part thereof and apply the same to any liability or obligation
of Borrower and any guarantor even

 

27



--------------------------------------------------------------------------------

EXECUTION COPY

 

though unmatured and regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.5 Time of Essence.

 

Time is of the essence for the payment and performance of all Obligations in
this Agreement.

 

12.6 Severability of Provisions.

 

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

12.7 Amendments in Writing, Integration.

 

All amendments to this Agreement must be in writing signed by both Bank and
Borrower. This Agreement and the Loan Documents represent the entire agreement
about this subject matter, and supersede prior negotiations or agreements. All
prior agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

 

12.8 Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 

12.9 Survival.

 

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligation of Borrower
in Section 12.2 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

 

12.10 Confidentiality.

 

In handling any confidential information, Bank shall exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made: (a) to Bank’s subsidiaries or affiliates in connection
with their business with Borrower; (b) to prospective transferees or purchasers
of any interest in the Credit Extensions (provided, however, Bank shall obtain
such prospective transferee’s or purchaser’s agreement to the terms of this
provision); (c) as required by law, regulation, subpoena, or other order; (d) as
required in

 

28



--------------------------------------------------------------------------------

EXECUTION COPY

 

connection with Bank’s examination or audit; and (e) as Bank considers
appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (x) is in the public
domain or in Bank’s possession when disclosed to Bank (other than information
that becomes part of the public domain by reason of Bank’s breach of this
Section 12.10), or becomes part of the public domain after disclosure to Bank;
or (y) is disclosed to Bank by a third party, if, at the time of disclosure,
Bank does not know that the third party is prohibited from disclosing the
information.

 

12.11 Designation of Obligations as “Designated Senior Debt”.

 

Borrower and Bank expressly agree that the Obligations constitute “Designated
Senior Debt” for purposes of and as defined in that certain Indenture, dated as
of February 11, 2004, between Borrower and U.S. Bank National Association, as
Trustee, as amended, modified or supplemented from time to time.

 

13. DEFINITIONS

 

13.1 Definitions.

 

In this Agreement:

 

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower or Guarantor in connection with its sale or
lease of goods (including licensing software and other technology) or provision
of services, all credit insurance, guaranties, other security and all
merchandise returned or reclaimed by Borrower or Guarantor and Borrower’s Books
relating to any of the foregoing, as such definition may be amended from time to
time according to the Code.

 

“Adjusted LIBOR” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded upward
to the nearest 1/16th of one percent (0.0625%)) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

 

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

 

“Affiliate” of any Person is (a) any Person that owns or controls directly or
indirectly such Person, (b) any Person that controls or is controlled by or is
under common control with such Person, and (c) each of such Person’s senior
executive officers or directors, (d) for any Person that is a limited liability
company, such Person’s managers and members, and (e) for any Person that is a
partnership, such Person’s general partner.

 

“Applicable Margin” means the per annum interest rate from time to time in
effect and payable in addition to the Prime Rate or LIBOR Rate applicable to the
Advances, as determined by reference to the table in Section 2.4(a) of the
Agreement.

 

29



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Bank Expenses” are all audit fees and expenses and costs or expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including appeals or
Insolvency Proceedings).

 

“Borrower’s Books” are all Borrower’s and Guarantor’s books and records
including ledgers, records regarding Borrower’s and Guarantor’s assets or
liabilities, the Collateral, business operations or financial condition and all
computer programs or discs or any equipment containing the information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or its agencies or
any state or municipality maturing within one (1) year from its acquisition,
(b) commercial paper maturing no more than one (1) year after its acquisition
and having an A-1/P-1 or better rating from either Standard & Poor’s Rating
Services or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue, (d) floating rate
securities with a rating of Aaa/AAA, (e) corporate bonds or notes with a credit
rating of Aa/AA, (f) shares in money market funds, and (g) any other investments
administered through Bank or its Affiliates.

 

“Cash Management Services” has the meaning ascribed to it in Section 2.1.4.

 

“Cash Management Services Sublimit” has the meaning ascribed to it in
Section 2.1.4.

 

“Change in Control” is a transaction in which (a) any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Act”)), other than STT or its Affiliates, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of greater than 35% of the shares of all classes of stock then
outstanding of a Person ordinarily entitled to vote in the election of the
directors of such Person; or (b) STT, considered together with its Affiliates,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of greater than 50% of the shares of all classes of
stock then outstanding of a Person ordinarily entitled to vote in the election
of the directors of such Person.

 

“Code” is the Uniform Commercial Code as adopted in California as amended and in
effect from time to time.

 

“Collateral” is the property described on Exhibit D attached hereto.

 

“Collateral Information Certificates” are the Collateral Information
Certificates delivered by Borrower and Guarantor to Bank on or before the
Effective Date.

 

“Committed Revolving Line” is an aggregate principal amount equal to
$50,000,000.

 

“Commodity Account” has the meaning ascribed to it in the Code.

 

30



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Advance into another Interest Period.

 

“Control Agreement” means, collectively, any control agreement entered into
among Borrower, Bank and the depositary bank, securities intermediary, or
commodity intermediary at which Borrower maintains a Deposit Account, Securities
Account, or a Commodity Account, pursuant to which Bank obtains control (within
the meaning of the applicable provision of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

 

“Copyright” means any of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of Borrower) by Borrower or in which
Borrower now holds or hereafter acquires or receives any right or interest, in
whole or in part: (a) any copyright, whether registered or unregistered, held
pursuant to the laws of the United States or of any other country or foreign
jurisdiction, (b) registration, application or recording in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or foreign jurisdiction, (c) any continuation, renewal or
extension thereof, and (d) any registration to be issued in any pending
application, and shall include any right or interest in and to work protectable
by any of the foregoing which are presently or in the future owned, created or
authorized (as a work for hire for the benefit of Borrower) or acquired by
Borrower, in whole or in part.

 

“Credit Extension” is each Advance, Letter of Credit, FX Forward Contract, Cash
Management Services, or any other extension of credit by Bank for Borrower’s
benefit.

 

“Default” means an event, condition, or act which with notice or the passage of
time, or both, would constitute an Event of Default.

 

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit, whether maintained with Bank or other institutions.

 

31



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Designated Deposit Account” means that certain deposit account maintained with
Bank in the name of Borrower, account number [*].

 

“Domestic Accounts” means Accounts for which the account debtor has its
principal place of business in the United States.

 

“Domestic Collateral Account” is any Deposit Account, Securities Account or
Commodity Account established by Borrower or Guarantor at or with any bank or
financial institution located in the United States.

 

“Domestic Subsidiary” means any direct or indirect Subsidiary of Borrower or
Guarantor which is organized under the laws of the United States or any State
thereof.

 

“EBITDA” means Borrower’s consolidated profit or loss from operations plus
depreciation, amortization, accretion, stock-based compensation expense,
non-cash restructuring charges, and such other cash restructuring charges as
agreed by Bank in writing.

 

“Effective Amount” means with respect to any Advances on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.

 

“Effective Date” means the date that Bank signs this Agreement as indicated on
the signature page hereof.

 

“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower
has any interest.

 

“Facility” means any Internet Business Exchange™ (IBX) center owned or leased
and under construction or operated by the Borrower or any of its Subsidiaries
together with any accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and equipment associated therewith, and
the proceeds thereof.

 

“Facility Fee Percentage” means the percentage set forth in the table below, for
each period during which the corresponding Senior Leverage Ratio is in effect:

 

If Borrower’s Senior Leverage Ratio is:    The Facility Fee Percentage per annum
is: less than or equal to 1.0x    0.20% greater than 1.0x but less than or equal
to 2.5x    0.30% greater than 2.5x    0.35%

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

32



--------------------------------------------------------------------------------

EXECUTION COPY

 

Any increase or decrease in the Facility Fee Percentage resulting from a change
in the Senior Leverage Ratio, as evidenced by the most recently-delivered
Compliance Certificate, shall be effective; provided, however, that if Borrower
fails to deliver a Compliance Certificate when due in accordance with
Section 6.2(b), then the Facility Fee Percentage shall be 0.35% per annum
effective retroactively to the first day of the fiscal quarter in which such
Compliance Certificate is required to be delivered and until such time that
Borrower shall deliver a Compliance Certificate evidencing that its Senior
Leverage Ratio at the end of the immediately preceding fiscal quarter was less
than or equal to 2.5x (in which case the Facility Fee Percentage shall
automatically adjust to the percentage corresponding to such Senior Leverage
Ratio). The Facility Fee Percentage in effect from the Effective Date until
Borrower delivers the first Compliance Certificate required by this Agreement
shall be 0.30% per annum, whereupon any increase or decrease in the Facility Fee
Percentage shall be computed in accordance with the immediately preceding
sentence.

 

“Filing Collateral” means any Collateral in which a security interest may be
perfected by the filing of a financing statement in the appropriate jurisdiction
under the Code.

 

“Foreign Assets” means (a) any tangible assets not located within the United
States; (b) Accounts that are not Domestic Accounts; (c) any Deposit Account,
Securities Account, Commodity Account or Letter of Credit Right if the
jurisdiction (as determined pursuant to Section 9304, 9305 or 9306, as
applicable, of the Code) of the related depositary bank, securities
intermediary, commodity intermediary or issuer is outside the United States;
(d) any equity securities issued by a Subsidiary of Borrower or Guarantor that
is not a Domestic Subsidiary; and (e) any “instrument” (as defined in the Code)
if the payor thereof does not have its principal place of business in the United
States.

 

“Funding Date” is the date on which an Advance is made to or on account of
Borrower.

 

“FX Forward Contract” has the meaning ascribed thereto in Section 2.1.3.

 

“FX Reserve” has the meaning ascribed thereto in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles in effect under the laws of
the United States of America from time to time.

 

“General Intangibles” has the meaning ascribed to it in the Code.

 

“Governmental Authority” means (a) any foreign, federal, state, county, or
municipal government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal or
(d) with respect to any Person, any arbitration tribunal or other
non-governmental authority to whose jurisdiction that Person has consented.

 

“Guarantor” means Equinix Operating Co., Inc., a Delaware corporation.

 

33



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Guaranty” means that certain Unconditional Secured Guaranty, dated as of
November 23, 2004, executed by Guarantor in favor of Bank, as reaffirmed by
Guarantor pursuant to that certain Reaffirmation of Guaranty dated as of the
Effective Date.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Borrower or in which Borrower now holds or hereafter acquires or receives any
right or interest, and shall include, in any event, any Copyright, Trademark,
Patent, trade secret, customer list, Internet domain name (including any right
related to the registration thereof), proprietary or confidential information,
Mask Works, source, object or other programming code, invention (whether or not
patented or patentable), technical information, procedure, design, knowledge,
know how, software, data base, data, skill, expertise, recipe, experience,
process, model, drawing, material or record, all claims for damages by way of
past, present and future infringement of any of the rights included above and
all licenses or other rights to use any property or rights of a type described
above.

 

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and the 90th day
following such Advance, if sooner, and, with respect to Prime Rate Advances, the
last day of each fiscal quarter, and each date a Prime Rate Advance is converted
into a LIBOR Advance to the extent of the amount converted to a LIBOR Advance.

 

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is thirty (30), sixty (60), ninety (90), or one hundred eighty
(180) days thereafter, in each case as Borrower may elect in the applicable
Notice of Borrowing or Notice of Conversion/Continuation; provided, however,
that (a) no Interest Period with respect to any LIBOR Advance shall end later
than the Revolving Maturity Date, (b) the last day of an Interest Period shall
be determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, (c) if any Interest Period would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
following Business Day, and (d) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

 

34



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Investment Property” has the meaning ascribed to it in the Code.

 

“Leasehold Deed of Trust” means a Leasehold Deed of Trust or Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing with respect to a
Real Property Lease listed on Exhibit D hereto.

 

“Letter of Credit” has the meaning ascribed to it in Section 2.1.2.

 

“Letter of Credit Rights” has the meaning ascribed to it in the Code.

 

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market in which Bank customarily participates at
11:00 a.m. (local time in such interbank market) two (2) Business Days prior to
the first day of such Interest Period for a period approximately equal to such
Interest Period and in an amount approximately equal to the amount of such
Advance.

 

“LIBOR Advance” means an Advance that bears interest based on Adjusted LIBOR.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, the Collateral Information
Certificates, any note executed by Borrower, the Guaranty, the Leasehold Deeds
of Trust and any other present or future agreement between Borrower or Guarantor
and/or for the benefit of Bank in connection with this Agreement, all as
amended, extended or restated.

 

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

 

“Material Adverse Change” is: (a) an impairment in the perfection or priority of
Banks’ security interest in a material portion of the Collateral or in the value
of such Collateral; or (b) a

 

35



--------------------------------------------------------------------------------

EXECUTION COPY

 

material adverse change in the business, operations, or financial condition of
Borrower and Guarantor taken as a whole, which results in a material impairment
of the prospect of repayment of any portion of the Obligations.

 

“Non-Performing Facility” means, as of any date of determination, a Facility
with negative operating cash flow during the period consisting of the two
immediately preceding quarters.

 

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit A, with appropriate
insertions.

 

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.4, substantially in the form of Exhibit B, with
appropriate insertions.

 

“Obligations” are debts, principal, interest, Bank Expenses, and other amounts
Borrower owes Bank now or later, including Cash Management Services, Letters of
Credit and FX Forward Contracts, if any and including interest accruing after
Insolvency Proceedings begin and debts, liabilities, or obligations of Borrower
assigned to Bank.

 

“Operating Documents” shall mean, for any Person, such Person’s formation
documents, as currently filed with the Secretary of State of such Person’s state
of formation, and, (a) if such Person is a corporation, its bylaws in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), each of the foregoing with all current
modifications and amendments thereto.

 

“Other Property” means (a) the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”,
“documents”, “instruments”, “promissory notes”, “chattel paper”, “letters of
credit”, “letter-of-credit rights”, “fixtures”, “farm products” and “money”; and
(b) all other goods and personal property of every kind, tangible and
intangible, whether or not governed by the Code, but shall not include
Intellectual Property.

 

“Patent” means any of the following now hereafter owned or acquired or received
by Borrower or in which Borrower now holds or hereafter acquires or receives any
right or interest: (a) letters patent and right corresponding thereto, of the
United States or any other country or other foreign jurisdiction, any
registration and recording thereof, and any application for letters patent, and
rights corresponding thereto, of the United States or any other country or other
foreign jurisdiction, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or other foreign jurisdiction; (b) any reissue, continuation,
continuation-in-part or extension thereof; (c) any petty patent, divisional, and
patent of addition; and (d) any patent to issue in any such application.

 

“Permitted Distributions” means:

 

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements;

 

36



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) distributions or dividends consisting solely of Borrower’s capital stock;

 

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;

 

(d) payments of dividends or distributions made by any Subsidiary of Borrower to
Borrower or another Subsidiary of Borrower;

 

(e) mandatory dividends provided for under Borrower’s Certificate of
Incorporation as in existence as of the Effective Date;

 

(f) exchanges of equity securities of Borrower for other equity securities of
Borrower that do not provide for any mandatory dividend or redemption prior to
the Revolving Maturity Date; and

 

(g) other distributions, dividends or purchases of Borrower’s capital stock in
cash, provided that the aggregate amount of such distributions, dividends, or
purchases made pursuant to this clause (g) not exceeding 25% of Borrower’s
assets.

 

“Permitted Indebtedness” is:

 

(a) Borrower’s indebtedness to Bank under this Agreement or the other Loan
Documents;

 

(b) Indebtedness existing on the Effective Date and shown on the Collateral
Information Certificate;

 

(c) Subordinated Debt;

 

(d) Indebtedness to trade creditors incurred in the ordinary course of business;

 

(e) capital leases with respect to Property;

 

(f) purchase money Indebtedness secured by Permitted Liens not exceeding
$10,000,000;

 

(g) Indebtedness secured by Permitted Liens;

 

(h) Indebtedness under any performance, surety, statutory or appeal bonds or
similar obligations incurred in the ordinary course of business

 

(i) (i) Indebtedness of Borrower to any of its Subsidiaries to the extent it is
Subordinated Debt; (ii) Indebtedness of any Subsidiary of Borrower to another
Subsidiary of Borrower; and (iii) Indebtedness of any Subsidiary to Borrower to
the extent permitted under clause (h) of the definition of Permitted
Investments;

 

(j) guaranty obligations of Borrower or any Subsidiary in respect of Permitted
Indebtedness of any wholly-owned Subsidiary of such Person;

 

37



--------------------------------------------------------------------------------

EXECUTION COPY

 

(k) Indebtedness of any Persons acquired in connection with any merger or
acquisition transaction permitted under this Agreement;

 

(l) Indebtedness incurred in connection with Rate Contracts;

 

(m) obligations resulting from the assumption of a real property lease or
sublease to the extent such obligation is treated as a capital lease obligation
for accounting purposes only;

 

(n) Indebtedness secured by Property if the Lien securing such Indebtedness is
confined to such Property and either (i) such Indebtedness is non-recourse to
Borrower and its Subsidiaries or (ii) such Indebtedness does not exceed [*] in
the aggregate outstanding at any one time and the holder of such Indebtedness
has entered into an agreement in form and substance reasonably satisfactory to
Bank providing that, to the extent of any deficiency existing after such holder
has applied to the outstanding Indebtedness the proceeds of any collateral
securing such Indebtedness, any recourse of such holder against the obligor of
such Indebtedness shall be subordinate to the Obligations on terms acceptable to
Bank;

 

Permitted Sale-Leaseback Transactions;

 

(o) other Indebtedness not otherwise permitted by Section 7.5 not exceeding
$1,000,000 in the aggregate outstanding at any time; and

 

(p) (q) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (k), (n) and (o) above, provided
that the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

 

“Permitted Investments” are:

 

(a) Investments shown on the Collateral Information Certificate and existing on
the Effective Date;

 

(b) Cash Equivalents;

 

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

 

(d) Investments accepted in connection with Transfers permitted by Section 7.1;

 

(e) Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of Borrower;

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

38



--------------------------------------------------------------------------------

EXECUTION COPY

 

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

 

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(h) (i) Investments of Subsidiaries of Borrower in or to Borrower;
(ii) Investments of Subsidiaries of Borrower in or to other Subsidiaries of
Borrower; and (iii) Investments of Borrower in or to Subsidiaries in an amount
not to exceed $1,000,000 in any month and $12,000,000 in any fiscal year so long
as no Event of Default exists or would result therefrom;

 

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary;

 

(j) Investments resulting from transactions not prohibited by Section 7.4 or
Investments acquired in connection with such transactions;

 

(k) Investments consisting of joint ventures entered into by Borrower or any
Subsidiary not exceeding $1,000,000 in the aggregate;

 

(l) deposits, prepayment and other credits to suppliers made in the ordinary
course of business not in excess of $100,000; and

 

(m) Investments permitted by the investment policy adopted by Borrower’s Board
of Directors, a true and correct copy of which has been provided to Bank.

 

“Permitted Liens” are:

 

(a) Liens existing on the Effective Date and shown on the Collateral Information
Certificate or arising under this Agreement or other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

 

(c) Liens (including with respect to capital leases) on Property, if the Lien is
confined to such Property and the Indebtedness secured thereby is Permitted
Indebtedness;

 

(d) Liens to secure existing Indebtedness of any Persons acquired in connection
with any merger or acquisition transaction permitted under this Agreement;

 

39



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

 

(f) Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (d), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

 

(g) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.3 or 8.6;

 

(h) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceeding if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(j) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money;

 

(k) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

 

(l) statutory, common law or contractual Liens of depository institutions or
institutions holding securities accounts (including rights of set-off) provided
they are subordinate to Bank’s Liens pursuant to the terms of a control
agreement;

 

(m) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(n) Liens on insurance proceeds in favor of insurance companies granted solely
to secure financed insurance premiums;

 

(o) purported Liens evidenced by the precautionary filing of UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business; and

 

(p) Liens on escrowed cash representing a portion of the proceeds of permitted
sales of assets by Borrower or any Subsidiary established to satisfy contingent
post-closing obligations that it owes (including earn-outs, indemnities and
working capital adjustments).

 

40



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Permitted Sale-Leaseback Transaction” means any transaction whereby Borrower
transfers Borrower’s interest in any Property and immediately leases back from
such Person such Property.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
the lowest rate offered by Bank.

 

“Prime Rate Advance” means an Advance that bears interest based on the Prime
Rate.

 

“Property” means Borrower’s or any Subsidiary’s real property, together with any
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and equipment associated therewith, and the proceeds
thereof (including, without limitation, any Facilities).

 

“Quick Ratio” means the sum of Borrower’s and its consolidated Subsidiaries’
domestic, unrestricted cash, cash equivalents, short term investments, net
accounts receivable and 80% of long term investments divided by Borrower’s and
its consolidated Subsidiaries’ current liabilities (computed in accordance with
GAAP).

 

“Rate Contract” means swap agreements (as that term is defined in Section 101 of
the Federal Bankruptcy Reform Act of 1978, as amended) and any other agreements
or arrangements designed to provide protection against fluctuations in interest
or currency exchange rates.

 

“Real Property Leases” has the meaning set forth in Exhibit D hereto.

 

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule, regulation, guideline or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category

 

41



--------------------------------------------------------------------------------

EXECUTION COPY

 

of liabilities which includes deposits by reference to which Adjusted LIBOR is
to be determined as provided in the definition of LIBOR or (b) any category of
extensions of credit or other assets which include Advances.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Chief Accounting Officer, Controller, Vice President-Finance,
or Treasurer of Borrower.

 

“Revolving Maturity Date” is September 15, 2008.

 

“STT” means iSTT Investments Pte Ltd, a corporation organized under the laws of
the Republic of Singapore.

 

“Securities Account” has the meaning ascribed to it in the Code.

 

“Senior Leverage Ratio” has the meaning ascribed to it in Section 6.7(c).

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s debt
to Bank (pursuant to a subordination agreement entered into among Bank, Borrower
and the subordinated creditor), on terms reasonably acceptable to Bank.

 

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than fifty percent
(50%) of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

 

“Sublimit Utilization Amount” means the sum of (a) all amounts for services
utilized under the Cash Management Services Sublimit, (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), and (c) the FX Reserve.

 

“Trademark” means any of the following now or hereafter owned or acquired or
received by Borrower or in which Borrower now holds or hereafter acquires or
receives any right or interest: (a) any trademark, trade name, corporate name,
business name, trade style, service mark, logo, other source or business
identifier, print or label on which any of the foregoing have appeared or
appear, design or other general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and any
applications in connection therewith, including registration, recording and
application in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
other foreign jurisdiction and (b) any reissue, extension or renewal of any of
the foregoing.

 

“Total Funded Debt” means the sum of Total Senior Funded Debt and the principal
amount of outstanding convertible subordinated debentures or notes issued by the
Borrower.

 

“Total Senior Funded Debt” means all funded debt plus capitalized leases plus
“synthetic” or other off-balance sheet lease obligations (unless in each case
cash collateralized, and then only to the extent such obligations exceed the
cash collateral), but shall exclude the principal amount of outstanding
convertible subordinated debentures or notes issued by the Borrower.

 

42



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER   EQUINIX, INC.     By:  

/s/ KEITH TAYLOR

--------------------------------------------------------------------------------

    Name:   Keith Taylor     Title:   Chief Financial Officer BANK   SILICON
VALLEY BANK     By:  

/s/ MARIA FISCHER LEAF

--------------------------------------------------------------------------------

    Name:   Maria Fischer Leaf     Title:   Senior Vice President     Effective
Date: September 16, 2005

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1

              

2.

   LOAN AND TERMS OF PAYMENT    1      2.1    Promise to Pay.    1          
2.1.1    Revolving Advances.    1           2.1.2    Letters of Credit Sublimit.
   2           2.1.3    FX Forward Contracts.    2           2.1.4    Cash
Management Services.    2      2.2    Suspension and Termination of Commitment
to Lend; Termination of this Agreement.    2      2.3    Overadvances.    3     
2.4    Interest Rates.    3      2.5    Intentionally Omitted.    4      2.6   
General Provisions.    4      2.7    Fees.    4      2.8    Mandatory Prepayment
Event.    5

3.

   CONDITIONS OF CREDIT EXTENSIONS    5      3.1    Conditions Precedent to
Initial Credit Extension.    5      3.2    Conditions Precedent to all Credit
Extensions.    6      3.3    Procedure for the Borrowing of Advances.    6     
3.4    Conversion and Continuation Elections.    7      3.5    Special
Provisions Governing LIBOR Advances.    8      3.6    Additional
Requirements/Provisions Regarding LIBOR Advances.    10      3.7    Calculation
of Interest and Fees.    12

4.

   CREATION OF SECURITY INTEREST    12      4.1    Grant of Security Interest.
   12      4.2    Authorization to File Financing Statements.    13

5.

   REPRESENTATIONS AND WARRANTIES    13      5.1    Due Organization and
Authorization.    13      5.2    Collateral.    14      5.3    Litigation.    14
     5.4    No Material Deterioration in Financial Statements.    14      5.5   
Solvency.    14      5.6    Regulatory Compliance.    15      5.7   
Subsidiaries.    15      5.8    Full Disclosure.    15

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

6.

   AFFIRMATIVE COVENANTS    16      6.1    Government Compliance.    16      6.2
   Financial Statements, Reports, Certificates.    16      6.3    Inventory;
Returns.    17      6.4    Taxes.    17      6.5    Insurance.    17      6.6   
Primary Accounts.    18      6.7    Financial Covenants.    18      6.8   
Intentionally Omitted.    19      6.9    Further Assurances.    19

7.

   NEGATIVE COVENANTS    19      7.1    Dispositions.    19      7.2    Changes
in Business.    20      7.3    Dissolution.    20      7.4    Mergers;
Consolidations.    20      7.5    Indebtedness.    20      7.6    Encumbrance.
   20      7.7    Distributions; Investments.    21      7.8    Transactions
with Affiliates.    21      7.9    Subordinated Debt.    21      7.10   
Compliance.    21

8.

   EVENTS OF DEFAULT    21      8.1    Payment Default.    21      8.2   
Covenant Default.    22      8.3    Material Adverse Change.    22      8.4   
Attachment.    22      8.5    Insolvency.    22      8.6    Other Agreements.   
23      8.7    Judgments.    23      8.8    Misrepresentations.    23

9.

   RIGHTS AND REMEDIES    23      9.1    Rights and Remedies.    23      9.2   
Power of Attorney.    24      9.3    Intentionally Omitted.    25      9.4   
Bank Expenses.    25      9.5    Bank’s Liability for Collateral.    25

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     9.6    Remedies Cumulative.    25      9.7    Demand Waiver.    25

10.

   NOTICES    25

11.

   CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER    26

12.

   GENERAL PROVISIONS    27      12.1    Successors and Assigns.    27      12.2
   Indemnification.    27      12.3    Attorneys’ Fees, Costs and Expenses.   
27      12.4    Right of Set-Off.    27      12.5    Time of Essence.    28     
12.6    Severability of Provisions.    28      12.7    Amendments in Writing,
Integration.    28      12.8    Counterparts.    28      12.9    Survival.    28
     12.10    Confidentiality.    28      12.11    Designation of Obligations as
“Designated Senior Debt”.    29

13.

   DEFINITIONS    29      13.1    Definitions.    29

 

iii